Citation Nr: 0215234	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for right knee 
chondromalacia patella with possible meniscus tear and 
limitation of motion, currently evaluated as 20 percent 
disabling.

3.  Entitlement to muscle herniation, anterior tibial muscle 
with hypesthesia and anterior tibial nerve, right, currently 
evaluated as 20 percent disabling.  

(As to the issues of entitlement to service connection for 
left foot and left hip conditions as secondary to service-
connected disabilities and entitlement to service connection 
for degenerative joint disease, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Salt Lake City Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board observes that the veteran perfected appeals as to 
the issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for a 
left knee disorder.  In a June 2001 rating determination, the 
RO granted service connection for chronic low back strain 
with mild degenerative joint disease and patellofemoral 
syndrome left knee with limitation of motion.  These 
decisions constitute a full grant of the benefits sought, and 
these issues are no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed Cir. 1997).  Moreover, in an August 
2002 statement in support of claim, the veteran indicated 
that he was satisfied with the assigned disability 
evaluations.  As such, the Board will not address these 
issues.  


FINDING OF FACT

The veteran, at the time of his August 2002 hearing, withdrew 
the issue of service connection for PTSD and the issues of 
entitlement to increased evaluations for right knee 
chondromalacia patella with possible meniscus tear and 
limitation of motion, currently evaluated as 20 percent 
disabling, and entitlement to muscle herniation, anterior 
tibial muscle with hypesthesia and anterior tibial nerve, 
right, currently evaluated as 20 percent disabling, from 
appellate status.


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issues 
of service connection for PTSD and the issues of a 
entitlement to increased evaluations for right knee 
chondromalacia patella with possible meniscus tear and 
limitation of motion, currently evaluated as 20 percent 
disabling, and for muscle herniation, anterior tibial muscle 
with hypesthesia and anterior tibial nerve, right, currently 
evaluated as 20 percent disabling, and the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a December 1998 rating determination, the RO denied 
service connection for PTSD and increased evaluations for 
right knee chondromalacia patella with possible meniscus 
tear, and muscle herniation, anterior tibial muscle with 
hypesthesia and anterior tibial nerve, right, both rated as 
10 percent disabling at that time.  In September 1999, the 
veteran expressed disagreement with the RO's actions.  Later 
that month, the RO issued a statement of the case.  In 
October 1999, the veteran filed a substantive appeal. 

In a January 2001 rating determination, the RO increased the 
disability evaluations for the veteran's muscle herniation, 
anterior tibial muscle with hypesthesia and anterior tibial 
nerve, right, and right knee chondromalacia patella with 
possible meniscus tear and limitation of motion, from 10 to 
20 percent, respectively.

At the time of his August 2002 hearing before the undersigned 
Board Member, the veteran, by way of a written statement in 
support of claim received at that time, withdrew the issues 
of service connection for PTSD and increased evaluations for 
muscle herniation, anterior tibial muscle with hypesthesia 
and anterior tibial nerve, right, and right knee 
chondromalacia patella with possible meniscus tear and 
limitation of motion.  

Based upon his actions at the time of the August 2002 
hearing, the veteran withdrew his appeal on these issues.  
Hence, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issues of service connection for PTSD and entitlement to 
increased evaluations for muscle herniation, anterior tibial 
muscle with hypesthesia and anterior tibial nerve, right, and 
right knee chondromalacia patella with possible meniscus tear 
and limitation of motion.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2001).


ORDER

The issues of entitlement to service connection for PTSD and 
entitlement to increased evaluations for muscle herniation, 
anterior tibial muscle with hypesthesia and anterior tibial 
nerve, right, and right knee chondromalacia patella with 
possible meniscus tear and limitation of motion, are 
dismissed.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

